FILED

IN THE UNITED STATES DISTRICT COURT MAR 1 0 2020
FOR THE DISTRICT OF MONTANA Clerk, U S District Court
BILLINGS DIVISION vee
UNITED STATES OF AMERICA Case No. CR-15-135-BLG-SPW
Plaintiff,
ORDER

VS.

NOEL THOMAS WHITEMAN,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release pursuant to Title 18 U.S.C. § 3583(e)(1), and good cause being
show,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Noel Thomas Whiteman’s term of supervised release is terminated as of the date of
this Order.

The Clerk shall notify counsel and the U.S. Probation Office of this Order.

DATED this __ 7 day of March, 2020.

A Lhe Ltn

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
